Name: 92/422/EEC: Council Decision of 13 July 1992 concerning notification of the acceptance by the Community of the International Coffee Agreement 1983, as extended to 30 September 1993
 Type: Decision
 Subject Matter: international affairs;  international trade;  plant product
 Date Published: 1992-08-13

 Avis juridique important|31992D042292/422/EEC: Council Decision of 13 July 1992 concerning notification of the acceptance by the Community of the International Coffee Agreement 1983, as extended to 30 September 1993 Official Journal L 230 , 13/08/1992 P. 0027 - 0029COUNCIL DECISION of 13 July 1992 concerning notification of the acceptance by the Community of the International Coffee Agreement 1983, as extended to 30 September 1993 (92/422/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Having regard to the proposal from the Commission, Whereas the Council approved, by Decision 87/485/EEC (1), the International Coffee Agreement 1983, which came into force on 1 October 1983 for a period of six years expiring on 30 September 1989; Whereas, by Resolution No 347 of 4 July 1989, the International Coffee Council decided to extend the Agreement for a period of two years until 30 September 1991; whereas, by Resolution No 352 of 28 September 1990, the International Coffee Council decided to extend the Agreement for a further period of one year until 30 September 1992; whereas, by Resolution No 355 of 27 September 1991, the International Coffee Council decided to extend the Agreement for a further period of one year until 30 September 1993; Whereas all the Member States have indicated their intention of applying the Agreement; Whereas the Community and its Member States should simultaneously notify the Secretary-General of the United Nations Organization of their acceptance of the Agreement as extended until 30 September 1993, HAS DECIDED AS FOLLOWS: Article 1 1. In accordance with Resolution No 355 of 27 September 1991 of the International Coffee Council, the International Coffee Agreement 1983, as extended until 30 September 1993, is hereby approved on behalf of the Community. The text of the Resolution is attached to this Decision. 2. The Community and its Member States, once they have completed the necessary internal procedures, shall simultaneously notify the Secretary-General of the United Nations Organization of their acceptance of the Agreement as extended until 30 September 1993. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit, on behalf of the Community, the notification referred to in Article 1 (2). Done at Brussels, 13 July 1992. For the Council The President N. LAMONT (1) OJ No L 276, 29. 9. 1987, p. 61. RESOLUTION No 355 (Approved at the sixth plenary meeting, 27 September 1991) INTERNATIONAL COOPERATION ON COFFEE WHEREAS: Noting that 29 years of existence of international coffee agreements have demonstrated that they have been useful and positive instruments for international cooperation; Noting that a number of new proposals and ideas have been put forward both by producers and consumers with respect to dealing both with the immediate market situation and with the development of measures for the future organization of the market; Noting that the political will and constructive spirit exist to examine all possible bases for a new International Coffee Agreement to be negotiated in the near future; and Noting that the International Coffee Agreement 1983 as extended by resolutions No 347 and No 352 is due to expire on 30 September 1992 and that in order to give sufficient time both to study and implement such new proposals and ideas and to ensure that the forum of the International Coffee Organization be maintained, it is necessary that the International Coffee Agreement 1983 be futher extended, RECOGNIZES: That the continuation of the present market situation, with real prices of coffee at their lowest levels since the 1930s, is having a highly damaging impact on the economies of the coffee producing countries and is jeopardizing future prospects for maintaining production and quality, and RESOLVES: 1. That the International Coffee Agreement 1983 as extended shall be further extended for one additional year from 1 October 1992 to 30 September 1993. 2. To establish a working group, open to all members, to carry out a wide-ranging review of all proposals and ideas on future international cooperation on coffee matters and to report to the first ordinary session of the Council in coffee year 1991/92 and in any case not later than the first week of April 1992. On the basis of this report the Council shall decide on the negotiation of a new International Coffee Agreement with a view to completing it not later than 31 December 1992. 3. That the International Coffee Agreement 1983 as extended shall continue in force as from 1 October 1992 in accordance with the provisions of paragraph 1 of this resolution among those contracting parties which have notified their acceptance, in accordance with their laws and regulations, of such further extension to the Secretary-General of the United Nations by 25 September 1992, if on that date such contracting parties represent at least 20 exporting members holding a majority of the votes of the exporting members, and at least 10 importing members holding a majority of the votes of importing members. The votes for this purpose shall be calculated as at 1 July 1992. Such notifications shall be signed by the heads of State or government, or minister for foreign affairs, or made under full powers signed by one of the foregoing. In the case of an international organization, the notification shall be signed by a representative duly authorized in accordance with the rules of the Organization, or made under full powers signed by such a representative. 4. That a notification by a contracting party containing an undertaking to continue to apply provisionally, in accordance with its laws and regulations, the Agreement as extended, which is received by the Secretary-General of the United Nations not later than 25 September 1992, shall be regarded as equal to a notification of acceptance of the further extension of the International Coffee Agreement 1983 as extended. Such contracting party shall enjoy all the rights and assume all the obligations of a member. However, if formal notification of acceptance of the further one-year extension of the International Coffee Agreement 1983 as extended is not received by the Secretary-General of the United Nations by 31 March 1993 or such later date as the Council may determine, such contracting party shall as of that date cease to participate in the Agreement. 5. That any contracting party to the International Coffee Agreement 1983 as extended which has not made the notifications of acceptance provided for in paragraphs 3 and 4 of this resolution, may accede to the Agreement by 31 March 1993 or such later date as the Council may determine on condition that on depositing its instrument of accession such contracting party undertakes to fulfil all its previous obligations under the Agreement with retroactive effect from 1 October 1992. 6. That if the requirements for the continuation in force for a further period of one year of the International Coffee Agreement 1983 as extended have not been met in accordance with the provisions of paragraphs 3 and 4 of this resolution, those governments which have notified acceptance or provisional application of such further extension shall meet to decide: (a) whether the Agreement should continue in force among themselves, and, if so, to establish the conditions for the continued operation of the Organization; or (b) whether to make arrangements for the liquidation of the Organization in accordance with the provisions of Article 68 (4) of the Agreement. 7. To request the Executive Director to convey this Resolution to the Secretary-General of the United Nations. COMMISSION DECISION of 7 August 1992 terminating the anti-dumping proceeding concerning imports of pig-iron, originating in Turkey (92/423/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2424/88/ECSC of 29 July 1988 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Article 9 thereof, After consultations within the Advisory Committee as provided for by the above Decision, Whereas: A. PROCEDURE (1) In June 1991 the Commission received a complaint lodged by 'Eurofontes' on behalf of producers whose collective output allegedly constitutes the majority of Community production of hematite and SG pig-iron. The complaint contained evidence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the initiation of an anti-dumping proceeding concerning imports into the Community of hematite pig-iron falling under CN code 7201 10 19 and SG pig-iron, falling under CN code 7201 10 90, originating in Turkey and the Soviet Union (3). (2) The investigation of dumping covered the period from 1 July 1990 to 30 June 1991. (3) The Commission officially so advised the exporting producers and importers known to be concerned, the representatives of Turkey and the complainant and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. (4) The Commission sought and verified all information it deemed to be necessary for the purpose of a preliminary determination and carried out investigations at the premises of the following companies: Community producers: - Duisburger Kupferhuette GmbH, Duisburg, Germany; - Halbergerhuette GmbH, Saarbruecken-Brebach, Germany; - Stahlwerke Peine-Salzgitter AG, Salzgitter, Germany; - Thyssen Stahl AG, Duisburg, Germany; - Cleveland Iron, Redcar, United Kingdom; - Alti Forni e Ferriere di Servola SpA, Trieste, Italy. Community importers: - Eisen und Metall AG, Gelsenkirchen, Germany; - Leopold Lazarus Ltd, London, United Kingdom. (5) The Commission also sent questionnaires to producers and exporters in Turkey known to be concerned in order to obtain the necessary information. (6) The Commission received information concerning Turkish producers which indicated that the exports from Turkey were apparently of an incidental and temporary nature. On the basis of this information the Commission considered that the contribution of these imports to any material injury suffered by the Community industry appeared no more than negligible. (7) The Commission informed the complainant of the information received from the Turkish producers. Subsequently, the complainant formally withdrew the complaint with regard to imports of the products concerned from Turkey. The Commission considered that, in the particular circumstances, there was no reason to continue the investigation with regard to imports from Turkey. B. TERMINATION OF THE ANTI-DUMPING PROCEEDING CONCERNING TURKEY (8) In view of the withdrawal of the complaint regarding imports of pig-iron originating in Turkey, the Commission considers that the anti-dumping proceeding shall, with regard to these imports, be terminated without imposition of protective measures, HAS DECIDED AS FOLLOWS: Sole article The anti-dumping proceeding in respect of imports of non-alloy pig-iron containing by weight 0,5 % or less of phosphorus and falling under CN codes 7201 10 19 (containing by weight not less than 0,4 % of manganese and more than 1 % of silicon) and 7201 10 90 (containing by weight less than 0,1 % of manganese), originating in Turkey is hereby terminated. Done at Brussels, 7 August 1992. For the Commission Jean DONDELINGER Member of the Commission (1) OJ No L 209, 2. 8. 1988, p. 18, (corrected in OJ No L 273, 5. 10. 1988, p. 19). (2) OJ No C 246, 21. 9. 1991, p. 9. (3) The proceeding concerning imports of the product concerned from the former Soviet Union will be the subject of a separate Commission Decision.